Citation Nr: 0510857	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-
VA medical expenses incurred October 12-18, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from February 1986 to July 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination by the VA 
Medical Administration Service (MAS) in Oklahoma City, 
Oklahoma, which denied entitlement to reimbursement for 
unauthorized non-VA medical expenses for services rendered 
October 12-18, 2001.

Jurisdiction over the case was subsequently transferred to 
the Huntington, West Virginia, Regional Office (RO).  In 
November 2003, the Board remanded the case for further 
development.  In June 2004, a videoconference "Travel 
Board" hearing was held before the undersigned Acting Board 
Member.  During that hearing, appellant clarified that he was 
not seeking § 1151 benefits.  


FINDINGS OF FACT

1.  The appellant underwent an emergency appendectomy at a VA 
medical facility during October 1-12, 2001, hospitalization.  

2.  Even though the VA medical facility remained feasibly 
available to the appellant and provided continuous care, on 
October 12, 2001, appellant requested discharge from said VA 
medical facility against medical advice, claiming that his VA 
care had been substandard.  

3.  Appellant incurred medical expenses at a non-VA medical 
facility during October 12-18, 2001, despite the VA hospital 
remaining feasibly available to appellant.

4.  VA payment or reimbursement of the expenses for that 
October 12-18, 2001, non-VA medical care was not 
preauthorized by VA.

5.  The October 12-18, 2001, non-VA medical care was not 
emergent treatment such that delay would have been hazardous 
to appellant's life or health.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
October 12-18, 2001, non-VA medical care, VA payment or 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2004).

2.  The criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred during October 
12-18, 2001, have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence and notification, these regulations are 
applicable only to claims governed by 38 C.F.R. Part 3.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001), which described 
the scope and applicability of the VCAA implementing rules 
("[a]s indicated by the proposal that these regulations be 
contained in 38 C.F.R. Part 3, this final rule applies only 
to claims for benefits that are governed by part 3)."  Thus, 
those duty-to-assist regulations do not apply in the instant 
case where the governing substantive regulations reside in 
Part 17 of 38 C.F.R.  Judicial precedents have also addressed 
certain types of cases where the VCAA is inapplicable.  See, 
for example, Barger v. Principi, 16 Vet. App. 132 (2002) (the 
VCAA is not applicable to cases involving waiver of 
indebtedness under Chapter 53).  The rationale for this 
exception as stated in Barger was that the statute concerned 
special provisions relating to VA benefits and contained its 
own notice provisions; and that the "notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA), which the Secretary argues generally should require a 
remand of this matter, are relevant to a different chapter of 
title 38, and do not apply to this appeal."  As is the case 
with waiver of indebtedness under Chapter 53, Chapter 17 
includes its own special provisions relating to medical care, 
including VA benefits for reimbursement or payment of 
unauthorized medical expenses, and contains its own notice 
provisions.  The Board is unaware of any judicial precedent 
that specifically addressed whether VCAA is applicable in 
reimbursement or payment of unauthorized medical expenses 
cases.

Alternatively, assuming arguendo that the VCAA is applicable, 
the VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  In the instant case, the appellate issue 
involves legal eligibility for payment or reimbursement of 
certain unauthorized non-VA medical expenses, which involves 
a very narrow evidentiary focus.  Basically, the crux of 
appellant's argument is since he was dissatisfied with the VA 
medical care rendered, was fearful that further VA treatment 
might harm him, and subsequently sought treatment at a non-VA 
facility, VA should pay for that non-VA medical care even 
though it was not pre-authorized by VA.  The appellant has 
been provided an MAS denial of benefits letter and a 
subsequent September 2002 Statement of the Case, which set 
forth the applicable statutory and regulatory provisions 
governing legal eligibility for the claimed benefit and 
adequately explained the basis for the adverse decision.  The 
VA and non-VA medical records pertaining to the October 2001 
treatment rendered appellant are associated with the record; 
and neither appellant nor his representative have indicated 
that there are any additional records in existence which 
would tend to substantiate the claim.  In the instant case, 
it appears that the applicable statutory and regulatory 
provisions governing legal eligibility for the claimed 
benefit are determinative.  In this regard, under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(d), VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim, such as where there is a lack of legal eligibility.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Even assuming arguendo that 
Pelegrini applies to unreimbursed medical expenses claims, 
although a pre-adjudication VCAA notice was not issued in the 
instant appeal, Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issue 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said claim 
in question or his substantive rights, for the aforementioned 
reasons and is therefore harmless.  See 38 C.F.R. §  20.1102 
(2003).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue decided by the Board in its decision 
herein.  

The evidentiary record indicates that appellant had service-
connected disabilities involving a knee disorder and 
paralysis of the internal saphenous nerve and apparently was 
enrolled in a VA vocational rehabilitation program.  On 
October 1, 2001, he was admitted to a VA hospital for 
abdominal complaints.  He was immediately started on IV 
fluids and antibiotics and underwent an emergency 
appendectomy.  The VA medical records indicate that on the 
4th postoperative day, drainage from the right lower quadrant 
wound was noted.  The wound was surgically opened down to the 
fascial layer and allowed to drain.  Appellant underwent 
dressing changes, but continued to have a large amount of 
drainage from the right lower quadrant with odor of stool.  
On the 7th postoperative day, dehiscence of the right lower 
quadrant wound was noted and wound infection with possible 
intra-abdominal abscess was diagnosed.  The next day, 
appellant underwent exploration of the right lower quadrant 
wound, irrigation and drainage, and reclosure.  Bacteriology 
cultures and test results were accomplished and treatment 
included IV antibiotic therapy.  It was noted that 
appellant's [condition] continued to resolve very slowly, and 
he was continually kept apprised of the situation but 
appeared somewhat frustrated with the complicated surgical 
course.  On October 12th, he reported that pain was tolerable 
and requested that continuous morphine be discontinued.  
Appellant refused an "NG " [nasogastric] tube and physical 
therapy.  Additionally, appellant and his mother expressed 
concern with the adequacy of his care, and sought transfer to 
another medical facility against medical advise.  It was 
noted that appellant arranged for an ambulance for 
transportation to another facility.  

Non-VA medical records reveal that on October 12, 2001, 
appellant transferred to a county hospital "at the family's 
request because of their unhappiness with the VA care 
received."  Appellant reported an unremarkable postoperative 
course since his appendectomy, other than the lack of return 
of bowel function.  Clinically, he was awake, alert, 
oriented, and in no distress.  There was moderate drainage 
from an approximately 6-cm, open incision over the right 
lower quadrant with surrounding induration.  He was noted to 
have bilateral pulmonary effusion.  Laboratory studies showed 
a white blood count of 17,000 and normal chemistries.  
Diagnostic studies showed no intra-abdominal abscess.  Status 
post appendectomy with wound infection, postoperative ileus, 
and right lower lobe pneumonia were assessed.  He was treated 
with IV fluids, NG suctioning, antibiotics for hospital-
acquired pneumonia, wound care, and pulmonary toilet.  
Appellant improved over the course of his hospitalization, 
the NG tube was discontinued on day two, and he was started 
on a clear-liquid diet which he tolerated well.  On October 
18th, the wound was surgically closed and he was discharged 
later that day.

In a January 2002 determination (See VA Report of Contact 
form), a VA physician determined that the claim in question 
should be denied because care was available at the VA but 
appellant chose to transfer to another hospital for 
unauthorized care.  

In a March 2002 written statement, appellant's mother 
described various alleged instances of inadequate care 
provided appellant during his VA hospital stay in question, 
including the issuance of Maalox by a nurse despite appellant 
being listed as "NPO" [nothing-by-mouth]; inadequate 
consultation by the surgeon with family members; a doctor who 
changed appellant's wound dressings without changing surgical 
gloves or washing his hands; failure to dress the wound twice 
a day, instead of only once a day; and the fact that he had a 
prolonged postoperative recovery and apparently needed 
additional surgeries and insertion of an "NG tube into his 
stomach.  She stated that "[at this point, [appellant] and I 
realized things were not going well at this hospital.  I 
immediately started procedures for transferring him to 
another medical facility.  [Appellant] is my only son and I 
felt that if he stayed at the VA hospital any longer that 
there was a possibility I would lose him."

In a March 2002 Report of Contact form and an associated 
record dated October 12, 2001, a patient representative and a 
clinical social worker at the VA hospital in question 
respectively noted that appellant and his mother were 
disappointed with the nursing, physicians, and care received 
and wanted him moved from this hospital; and that the patient 
had "made arrangements outside VA and was successfully 
transferred at patient's own expense."  A May 2002 VA 
physician's letter to appellant's mother is also of record.

Appellant's testimony during a June 2004 hearing on appeal is 
essentially consistent with the aforementioned contentions 
that he received sub-standard care at a VA facility .  He 
also testified that at the non-VA hospital, a physician took 
care of his wound twice a day and followed proper procedures 
as to infectious waste.  

In Malone v. Gober, 10 Vet. App. 539, 541 (1997), the Court 
stated that the admission of a veteran to a non-VA hospital 
at the expense of VA must be authorized in advance, citing to 
38 C.F.R. § 17.54.  Thus, in adjudicating a claim for payment 
or reimbursement of medical expenses, the Board must 
initially render a factual determination as to whether VA 
provided pre-authorization for the medical care that the 
appellant received in a non-VA facility during October 12-18, 
2001.  See 38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).  

Under 38 U.S.C.A. § 1703, VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances, 
such as where VA is incapable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required.  38 U.S.C.A. § 1703(a)(1)-(8).  However, 
in this case, there was no indication of any "contract" 
between VA and the private facility used by the appellant.  
In fact, the VA medical facility in question was clearly 
capable of furnishing the care or services required and did 
so for nearly two weeks in October 2001, until appellant 
requested discharge from the VA hospital against VA's medical 
advice.  Furthermore, 38 U.S.C.A. § 1703(a)(3) specifies that 
contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA or other 
approved Government facility.  As will be explained in detail 
below, the October 12-18, 2001, non-VA care provided 
appellant did not involve a medical emergency.  

It has not been contended or shown that VA specifically 
agreed to pay the medical bills incurred at the non-VA 
facility.  Additionally, the VA records and statements by 
appellant and his mother clearly reveal that they chose for 
him to be transferred to the non-VA hospital against VA's 
medical advice and at their own expense.  Parenthetically, 
under 38 C.F.R. § 17.54, specific procedures for proper 
authorization from VA set forth in were not undertaken and 
pre-authorization from VA was not obtained.  Thus, the Board 
must conclude that pre-authorization for the non-VA medical 
treatment received during October 12-18, 2001, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment or 
reimbursement is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

In Malone, at 541, the Court further explained that:

The second avenue for potential relief 
for a veteran entitled to VA care forced 
to obtain treatment at a non-VA facility 
is 38 U.S.C. § 1728, which provides that 
the Secretary "may, under such 
regulations as the Secretary shall 
prescribe, reimburse . . . for the 
reasonable value of such care or services 
. . . for which such veterans have made 
payment."  38 U.S.C. § 1728(a) (emphasis 
added).  However, such reimbursement is 
available only where:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;
(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
[or] (B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability. . .; and
(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.  
Id. 
38 U.S.C.A. § 1728(a); 38 C.F.R. 
§ 17.120.

In view of Congress' use of the conjunctive "and," all 
three statutory requirements would have to be met before 
reimbursement could be authorized. 

In 38 U.S.C. § 1728(a), subsection (2)(D) also includes the 
phrase "for any illness, injury,...in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program... and (ii) is medically determined to have been in 
need of care or treatment...."

It is neither contended nor shown that the non-VA care 
rendered appellant during October 12-18, 2001, 
hospitalization was provided in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Neither the VA hospital records dated immediately 
prior to the non-VA hospitalization nor the actual non-VA 
hospitalization records indicate that appellant required 
emergent care for his wound infection or pneumonia.  A 
significant negative piece of evidence is the actual October 
12-18, 2001, hospitalization report, which clearly states 
that appellant was not in any distress and did not have any 
serious complaints of a life-threatening nature at the time 
of admission.  In other words, the appellant clearly had 
sufficient time to have undertaken the necessary procedural 
steps to have attempted to obtain pre-authorization by VA of 
said non-VA hospitalization or to have remained in treatment 
at that VA medical facility.  Instead, he expressed his 
displeasure with the VA treatment that had been provided him 
and elected to receive a discharge from that hospital in 
order to seek treatment at the non-VA hospital in question.  
Even assuming for sake of argument that the VA care was in 
certain instances substandard, none of the clinical records 
state that his health actually worsened as a result of VA 
treatment or was seriously at risk.  Although appellant 
unfortunately contracted a wound infection after the 
appendectomy was performed, the infection was being 
aggressively treated by VA prior to hospital discharge.  No 
medical emergency or life-threatening illness was noted in 
the clinical records either, nor does appellant and his 
mother otherwise contend.  For the foregoing reasons, since 
the October 12-18, 2001, non-VA hospitalization did not 
involve a medical emergency of such nature that delay in 
seeking treatment would have been hazardous to appellant's 
life or health, one of the three requisites set forth in 38 
U.S.C.A. § 1728(a) have not been met.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725.  See 66 Fed. Reg. 36,467, 36,472 (with the final rule 
codified at 38 C.F.R. § 17.1000-1008 (2004)).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

It is reiterated that the provisions of 38 U.S.C.A. § 1728 
also allow for reimbursement only for services rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Parenthetically, section 1725 
specifically provides for the determination of whether a 
delay in seeking medical attention would be hazardous to life 
or health to be made from the perspective of a "prudent lay 
person", whereas section 1728 contains no such limitation.  
As to whether the non-VA treatment rendered during October 
12-18, 2001, hospitalization was for a medical emergency as 
defined by the provisions of 38 U.S.C.A. § 1725, i.e., from 
the perspective of "a prudent lay person", the 
aforementioned discussion still holds.  In short, even under 
the "prudent lay person" standard, again there was no 
clinical evidence at the time he sought the non-VA 
hospitalization in question that would indicate that a 
medical emergency existed.  It is also not contended that a 
medical emergency existed or that this was the reason 
appellant sought the non-VA hospitalization in question.

Additionally, the same VA hospital where appellant was 
receiving his post-appendectomy treatment was still 
"feasibly available" at the time appellant elected to 
transfer to a non-VA hospital.  It has not been shown by any 
competent medical evidence or opinion that the VA hospital 
was not "available" to provide any necessary care for 
appellant.  The phrase "feasibly available" appears 
intended for situations such as where a VA medical facility 
is located too far away for a veteran to obtain treatment as 
a practical matter or does not have the necessary personnel 
and equipment to provide the required treatment.  Here, the 
fact that the appellant was a patient at the VA hospital in 
question and had been receiving care by nurses and 
physicians, including by surgeons, during the nearly two week 
period is very strong evidence that the VA medical facility 
was "feasibly available" at the time appellant elected to 
transfer to a non-VA hospital.  Appellant and his mother are 
certainly entitled to their opinion as to the adequacy of his 
VA care received.  However, appellant and his mother are not 
qualified to offer medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Again, the evidence indicates that 
appellant and his mother elected for him to receive non-VA 
treatment without pre-authorization and in a non-emergent 
situation.  The statutory and regulatory framework for 
eligibility for payment or reimbursement by VA for non-VA 
treatment is very specific, detailed, and limited and the 
Board is constrained by those provisions.  

In short, the Board finds that the competent evidence of 
record is overwhelmingly negative and fails to satisfy all of 
the three requisites listed in 38 U.S.C.A. § 1728(a) 
(specifically the "medical emergency" and "feasibly 
available" requirements), or the "medical emergency" 
eligibility requirement under 38 U.S.C.A. § 1725 to receive 
reimbursement for the reasonable value of emergency 
treatment.  Thus, appellant is not eligible to payment or 
reimbursement of unauthorized non-VA medical expenses 
incurred October 12-18, 2001.  See also Sabonis, supra.  


ORDER

Entitlement to payment or reimbursement of unauthorized non-
VA medical expenses incurred October 12-18, 2001, is denied.


	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


